Citation Nr: 1402879	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-44 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches prior to March 2, 2012, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for right knee degeneration of the meniscus prior to March 2, 2012, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for left great toe gout.

4.  Entitlement to service connection for an allergy and sinus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION


The Veteran served on active duty from July 1985 until his retirement in September 2008.  On a VA claim form dated in February 2010, the Veteran stated that he was not stationed in the Persian Gulf after August 1, 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's claims were remanded by the Board in May 2013 in order to obtain VA examinations.  The record indicates that the Veteran was scheduled for VA examinations in May 2013, and that the Veteran called and requested that the VA examinations be rescheduled.  The examinations were rescheduled and the record indicates that the Veteran failed to report.  The record does not indicate that the Veteran has contacted VA to explain why he failed to report for the examinations.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

The Board recognizes that in a December 2013 Informal Hearing Presentation the Veteran's representative stated that the Veteran requests to be rescheduled.  However, given that the Veteran has not provided any explanation as to why he failed to report to the previously scheduled VA examinations, good cause has not been shown and the Veteran's claims will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2013).

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran is working full time, the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has reviewed the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Throughout the appeal, the evidence indicates that the Veteran has had severe headaches manifested by characteristically prostrating attacks at least once a month since discharge from service.

2.  Prior to March 2, 2012, the Veteran's right knee disability was not shown to result in any limitation of motion, instability, or dislocated semilunar cartilage.

3.  From March 2, 2012, the Veteran's right knee disability was not shown to have instability, limitation of extension, flexion limited to 30 degrees or dislocated semilunar cartilage.

4.  Medical records have not shown the Veteran to have any symptoms of left big toe gout since the grant of service connection.  
5.  The Veteran's in-service and current sinus symptoms were not chronic in service, but are seasonal and allergic reactions.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraine headaches have been met from October 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code (DC) 8100 (2013).

2.  The criteria for an initial compensable rating prior to March 2, 2012, and the criteria for a rating in excess of 10 percent thereafter, for right knee degeneration of the meniscus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a; Diagnostic Codes 5003, 5257,5258, 5259, 5260, 5261 (2013). 

3.  The criteria for an initial compensable evaluation for left great toe gout have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5017 (2013).

4.  The criteria for service connection for an allergy and sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With regard to the increased rating claims, this appeal arises from the Veteran's disagreement with initial rating evaluations following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Board notes that letters sent to the Veteran in August and November 2008 provided the Veteran with notice of how VA determines a disability rating. 

The August and November 2008 letters were prior to the rating decision that denied the Veteran's claim for service connection for an allergy and sinus condition, and the letters advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August and November 2008 letters also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private medical records.  The Veteran has been afforded VA medical examinations.  As noted above, VA attempted to provide additional VA medical examinations to the Veteran, but he failed to report for the examinations.  Furthermore, when the claims were remanded by the Board in May 2013, the Veteran was asked to identify any additional medical evidence and he did not respond.  At that time additional VA treatment records were requested and it was determined that there were no additional treatment records that had not already been obtained.  In this case, the May 2013 Board remand instructions were carried out to the extent possible given the lack of cooperation of the Veteran.  Consequently, the Board finds that the duty to assist has been met given the circumstances.  See Wood.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating for Headaches

The February 2009 rating decision on appeal granted service connection and a noncompensable rating for headaches effective from October 1, 2008.  The Veteran perfected a timely appeal of that initial rating.  An April 2012 rating decision granted the Veteran an increased staged rating of 10 percent for his headache disability effective from March 2, 2012.  

The Veteran reported in November 2008 that he took Fioricet, eight tablets a day, to combat his migraine headaches.

At a December 2008 VA examination, the Veteran reported that he had occipital headaches that typically lasted 30 to 40 minutes.  Treatment was with pain medication and he would typically lie down for 30 to 40 minutes and the headaches would go away.  The diagnoses included migraine/tension headaches.  It was noted that the Veteran had just gotten out of service and that he was looking for a job.

On his October 2010 substantive appeal, the Veteran reported that he experienced severe migraines at least twice a week.  He stated that the migraines were for periods of 20 to 30 minutes and asserted that the attacks affected his employment and daily living.  He said that if the attacks were at work he sought a quiet dark location, normally a private restroom and turned off the lights.  Sometimes he would remain at his desk and close his eyes.  He still took the prescription drug, Fioricet, as well as over the counter drugs to combat his migraine attacks.

On VA examination in March 2012, the Veteran reported that he developed headaches three to four times a week.  He stated that he had to lie down in a cool, quiet, and dark place and take medication.  He reported that the headaches lasted from one to three hours.  The examiner documented that the attacks were weekly, and that most of the attacks were prostrating.  The diagnosis was severe migraines.  The Veteran reported that he would miss work due to his headaches and that he had lost two weeks from work during the past 12 months.

The Veteran's headaches are rated under the criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is provided for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a noncompensable rating is warranted for less frequent such attacks.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

VA regulations do not define "prostrating," nor has the Court Of Appeals For Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."
In this case, the Board finds that the Veteran has been on continuous medication for prostrating headaches since discharge from service.  As noted above, the determination as to what is "prostrating" is not clearly defined.  However, in December 2008, the Veteran described that he needed to lie down when he had the headaches.  Holding all doubt in favor of the Veteran, the Board finds that the Veteran has prostrating headaches ever since discharge from service.  

With regard to the frequency of the headaches, the Board notes that the frequency was not elicited from the Veteran at the December 2008 VA examination.  In October 2010, the Veteran reported that he had the headaches at least twice a week.  As this is the most relevant evidence as to the frequency of the Veteran's headaches since discharge from service, the Board finds that when all doubt is held in favor of the Veteran, the record indicates that the Veteran had prostrating headaches approximately twice a week since discharge from service.  Consequently, the Board finds that the Veteran has met the criteria for an initial rating of 30 percent since discharge from service.  

Although the Veteran reported in March 2012 that he had severe migraines causing him to miss work for about two weeks during the past 12 months, the record does not indicate that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board recognizes that two weeks is a substantial amount of time to miss from work, however, at that time the Veteran reported that the attacks were approximately weekly, that they lasted from one to three hours, and that not all of the attacks were prostrating.  This description does not indicate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, the Board finds that the Veteran's headache disability has not met the criteria for a 50 percent rating at any time since discharge from service.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has considered an extraschedular evaluation for the Veteran's headache disability under the provisions of 38 C.F.R. § 3.321(b)(1) (2013).  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  The Veteran's disability, however, has not resulted in hospitalization or marked interference with employment.  Some interference with employment has been noted, but the extent is not considered to be marked.  In this case the schedular rating criteria, which discuss frequency and severity of headache symptoms, do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).




III.  Increased ratings for right knee

The February 2009 rating decision on appeal granted service connection and a noncompensable rating for right knee degeneration of the meniscus, effective from October 1, 2008.  The Veteran perfected a timely appeal of that initial rating.  An April 2012 rating decision granted the Veteran an increased staged rating of 10 percent for his right knee disability effective from March 2, 2012.  

The Veteran reported in November 2008 that he took medication for severe rheumatoid arthritis of the knees.  He asserted that he has frequent pain and swelling of the right knee and that his right knee locks up.  He stated that his knee pain prevents him from running, and impairs his other physical activities such as his ability to play with his four year old daughter. 

At a December 2008 VA examination the Veteran reported that he had no pain in the knees that day and that he was under no treatment for his knees.  He stated that he could get flare-ups with any strenuous activity in the knees.  It was noted that the Veteran had not had any surgery of the knees, no dislocation, and no inflammatory arthritis.  There were no problems with activities of daily living due to the knees.  Examination revealed full extension and full flexion of the right knee, without pain.  Repetitive motion did not decrease right knee range of motion.  The examiner could not estimate loss of motion on flare-ups.  There was no painful motion, no edema, no effusion, no instability, no weakness, no tenderness, no redness, no heat, no abnormal movement, and no guarding of movement.  Weight bearing was good and gait was normal.  X-rays of the right knee were normal. 

In October 2010, the Veteran reported that he has degradation of the right meniscus.  He noted that he used to be a frequent runner, including marathons, but now he was no longer able to run, and now he had daily knee pain.  He also reported that his right knee locked up.

On VA examination in March 2012, the Veteran reported locking and that he had to wear a knee brace.  He reported that the pain was 7/10 and that the sharp pain was constant.  He reported use of a brace on an intermittent basis.  MRI revealed no significant joint effusion.  It revealed degeneration of the posterior horn of the medial meniscus without a tear.  The examiner noted that the Veteran reported decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength of the lower extremity.  The Veteran stated that he was assigned different duties at work due to his right knee.  There was evidence of tenderness pain at rest, and guarding of movement.  There was crepitation, clicks or snaps, subpatellar tenderness and locking.  There was positive McMurray's test.  There was no evidence of instability, effusion, or dislocation.  Range of motion showed flexion to 108 degrees and extension to 0 degrees.  There was objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.   

Based on the foregoing, the Board finds that a compensable initial evaluation was not warranted for the Veteran's right knee disability prior to March 2, 2012.  The rating decision on appeal assigned the Veteran a zero percent rating under Diagnostic Code 5003.  Diagnostic Code 5003 provides the criteria for degenerative arthritis and provides for a 10 percent rating when there is degenerative arthritis and there is limitation of motion that is noncompensable under the appropriate diagnostic code.  The evidence of record does not show that the Veteran had any limitation of motion of the right knee prior to March 2, 2012.  The Veteran was shown to have full range of motion without pain at the December 2008 VA examination.  Consequently the Veteran was not entitled to a compensable rating under Diagnostic Code 5003 prior to March 2, 2012.

As the evidence does not show any limitation of motion of the right knee prior to March 2, 2012, the Veteran was not entitled to a compensable rating under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension).  In addition, none of the objective evidence indicates that the Veteran had any instability/subluxation of the right knee.  Consequently, a compensable evaluation under Diagnostic Code 5257 was not warranted prior to March 2, 2012.  

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent from March 2, 2012 for his right knee disability.  Although the March 2012 VA examination reveals some limitation of flexion of the right knee, the Veteran was able to flex his right knee to 108 degrees.  A rating in excess of 10 percent requires limitation of flexion to 30 degrees or less, which is not shown.  The March 2012 VA examination revealed no limitation of extension and revealed no instability, consequently the Veteran was not entitled to higher or separate compensable ratings under either Diagnostic Code 5261 and 5257.  

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  In this case, the VA medical examiners noted that there was no additional loss of motion on repetitive motion of the right knee.  There has been no objective evidence of additional impairment of the right knee upon clinical examination, as caused by any pain, weakness or related factors.  Therefore, the Board holds that higher ratings in consideration of DeLuca are not warranted. 

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.

The Board acknowledges the Veteran's reports of locking throughout the appeal.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, in this case, there is no finding consistent with a dislocated semilunar cartilage.  Although the March 2012 VA MRI report indicates that there is some degeneration of the posterior horn of the medial meniscus of the right knee, it was noted that there were no tears.  Furthermore, a dislocated semilunar cartilage was not shown on MRI.  The Veteran is competent to report his symptomatology, such as locking; however, he has not alleged any dislocation of semilunar cartilage.  As a dislocated semilunar cartilage is specified in the rating criteria under Diagnostic Code 5258, and as this symptomatology is not shown, a rating under this code is not appropriate. 

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  Thun v. Peake, 22 Vet. App. 111.  In this case the Veteran has not had any hospitalizations due to his right knee.  The Veteran has stated that his knee disability has affected his job, but he indicated that he was therefore given different duties to perform.  This indicates that the effect of the Veteran's right knee disability on his work performance is not marked.  

The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, locking, and limitation of motion, which impairs his ability to run and other physical activities, such as his ability to play with his young daughter.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by his inability to run and the impairment of other physical activities, such as his ability to play with his young daughter.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the Veteran has not met the criteria for a compensable rating for his right knee disability at any time prior to March 2, 2012, and as he has not met the criteria for a rating in excess of 10 percent anytime thereafter, higher staged ratings are not warranted.  See Fenderson. 

IV.  Gout

The February 2009 rating decision on appeal granted service connection and a noncompensable rating for gout of the left first toe, effective from October 1, 2008.  
The Veteran's gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, applicable to gout. A note following Diagnostic Code 5024 provides that gout is rated under Diagnostic Code 5002.  Diagnostic Code 5002 assigns various evaluations based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The evaluations for the active process will not be combined with the residual evaluations for limitation of motion or ankylosis, and whichever method results in the higher evaluation will be used.

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent evaluation is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent evaluation is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

When rating rheumatoid arthritis under the criteria for chronic residuals, Diagnostic Code 5002 provides that the residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In a November 2008 letter, the Veteran reported that he experiences frequent pain due to his left big toe gout and that he has swelling at times.  He stated that the gout has prevented him from enjoying one of his passions, running, and that it also affects his physical activity.  

At the December 2008 VA examination, the Veteran reported that he had flare ups of gout, and reported that he had pain in the left first metarsophalangeal joint.  The Veteran reported no treatment at that time.  The examiner reported there was no pain, edema or tenderness on examination.  The examiner noted that the Veteran had full range of motion of the metarsophalangeal joint.  The examiner noted that gout was not found on examination of the Veteran's feet. 

On his February 2010 notice of disagreement, the Veteran reported that he was put on additional medication in April 2008 to control his gout disability.  On his October 2010 substantive appeal the Veteran asserted that he has a gout attack at least once every three months.  During the attacks he has to wear an open toe sandal because he cannot bend his toe to place it in a closed toe shoe.  The Veteran reported that his gout attacks usually lasted from 7-10 days.  

On VA examination in March 2012, the Veteran reported that the last time had gout-like symptoms was the previous month.  He stated that his left great toe limits his exercise and standing.  The Veteran reported that he had never had to be hospitalized for gout.  He reported that wrapping his foot up when he had gout flares helped a lot.  Examination revealed the Veteran to have a normal gait.  No objective symptoms related to left toe gout were noted on examination and the VA examiner opined that the condition did not impact the Veteran's ability to work.

The Board has considered the Veteran's report of gout attacks at least once every three months.  However, given that there are no outpatient treatment records showing treatment for gout, and given that symptoms of gout of the left big toe were not shown on either of the December 2008 or March 2012 VA examinations, the Board finds that the most probative evidence of record indicates that the Veteran does not have one or two exacerbations a year of a well-established diagnosis of gout.  In this case the Board finds that given the lack of any post service medical evidence showing treatment for gout, and given the lack of any symptoms on VA examinations of the Veteran's left big toe, the Veteran has not shown symptomatology for a compensable rating.  Accordingly, the criteria for a compensable initial rating have not been met at any time since the grant of service connection.  See Fenderson.

In this case there is no evidence that the Veteran has had any hospitalization or marked interference with employment due to gout of the left big toe.  As noted above, examinations have not shown any symptoms and there are no outpatient records showing and treatment for left big toe gout.  There is no medical evidence indicating symptoms that have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for gout of the left big toe is not warranted.  38 C.F.R. § 3.321(b)(1).

V.  Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

On his February 2010 notice of disagreement, the Veteran reported that he was diagnosed with an allergy and sinus condition in January 2003 while serving in Italy.

The Veteran's service treatment records (STR) show that the Veteran reported hay fever on a February 1985 Report of Medical History.  During service the Veteran received diagnoses of hay fever on many occasions.  On an October 1995 Report of Medical History the Veteran reported a history of hay fever in the spring, much improved since returning from Hawaii.  Other diagnoses during service included sinusitis and bronchitis (April 1997), and allergic rhinitis (June 2001).  A June 2008 Report of Medical History notes that the Veteran reported hay fever and sinusitis and that he reported annual sinus infections.

An April 2008 private treatment record (during service) shows that the Veteran was examined by an otolaryngologist due to epistaxis.  The Veteran reported that he used to have summer allergies but that they were not a problem anymore.  The Veteran denied congestion, otalgia, aural and sinus pressure symptoms.

On VA examination in December 2008, the Veteran reported that he had developed allergies while on active duty manifested by rhinitis, and he had allergy testing and took allergy shots for a while.  He stated that he takes decongestants.  He reported interference breathing through his nose when he has an exacerbation of his allergies.  He denied prurient discharge and denied chronic sinusitis.  Examination revealed no allergic or vaso rhinitis.  There was no bacterial rhinitis, no septal deviation, and no tissue loss or scarring.  There was no sinus tenderness.  The diagnoses included allergies, and the examiner stated that allergic rhinitis was not found on examination.

On his November 2010 substantive appeal, the Veteran said that he has nose bleeds at least two to three times a day.  He reported that he was prescribed Flonase and Nasonex for his allergies in June 2001 while in service.  He thought that these steroids had affected his sinuses causing them to bleed daily.  He reported that he had had his nose cauterized five times with no positive results

Although the service treatment records include a diagnosis of sinusitis, the Veteran has not been shown to have ever had sinusitis since discharge from service.  In particular, no sinus disability was noted on VA examination in December 2008.  

The service treatment records do show treatment for hay fever, seasonal allergies and allergic rhinitis.  Additionally, the December 2008 VA examiner diagnosed the Veteran as having allergies.  However, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  The record indicates that the allergies are seasonal.  As such, the evidence does not show a chronic disorder of sinusitis or other sinus disorder related to active military service.  Based upon the whole evidentiary showing in this case, the Board finds that the Veteran's seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen were not chronic in service, but are to be regarded as acute diseases, healing without residuals.  See id.  In light of the foregoing, the Board finds that the Veteran does not have a chronic disability, which he claims as an allergy and sinus condition.  In the absence of a chronic disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service connection is therefore not warranted. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an allergy and sinus condition.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A 30 percent rating for migraines headaches is granted, effective from October 1, 2008, subject to the law and regulation regarding the award of monetary benefits.

Entitlement to an initial compensable rating for right knee degeneration of the meniscus prior to March 2, 2012, and to a rating in excess of 10 percent thereafter, is denied.

Entitlement to an initial compensable evaluation for left great toe gout is denied.

Entitlement to service connection for an allergy and sinus condition is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


